      Case 3:20-cv-02368-L-AHG Document 1 Filed 12/04/20 PageID.1 Page 1 of 33




 1   Richard D. McCune (State Bar No. 132124)
     rdm@mccunewright.com
 2   David C. Wright (State Bar No. 177468)
     dcw@mccunewright.com
 3   MCCUNE WRIGHT AREVALO, LLP
     3281 E. Guasti Road, Suite 100
 4   Ontario, California 91761
     Telephone: (909) 557-1250
 5   Facsimile: (909) 557 1275
 6   Emily J. Kirk (IL Bar No. 6275282)*
     ejk@mccunewright.com
 7   McCUNE WRIGHT AREVALO, LLP
     231 N. Main Street, Suite 20
 8   Edwardsville, IL 62025
     Telephone: (618) 307-6116
 9   Facsimile: (618) 307-6161
10   *Pro Hac Vice application to be submitted
11   Attorneys for Plaintiff Jack Eisenberg and
     the Putative Class
12
13
                               UNITED STATES DISTRICT COURT
14
                              SOUTHERN DISTRICT OF CALIFORNIA
15
16
17 JACK EISENBERG, individually, and on Case No. '20CV2368 L         AHG
18 behalf of all others similarly situated,
                                            COMPLAINT FOR:
19               Plaintiff,
20                                            1. Violation of the Electronic Fund
   v.                                            Transfer Act (Regulation E, 12
21                                               C.F.R. §§ 1005, et seq.)
22 BBVA USA, and DOES 1 through 5,            2. Violation of the California Unfair
   inclusive,                                    Competition Law (Bus. & Prof.
23
                                                 Code § 17200, et seq.)
24               Defendants.
25                                          CLASS ACTION
26                                                DEMAND FOR JURY TRIAL
27
28

     Class Action Complaint
     Case No.
      Case 3:20-cv-02368-L-AHG Document 1 Filed 12/04/20 PageID.2 Page 2 of 33




 1                               CLASS ACTION COMPLAINT
 2                                   I      INTRODUCTION
 3         1.     Jack Eisenberg (“Plaintiff”) brings this lawsuit against BBVA USA
 4   (“Defendant”) on behalf of the California public and BBVA’s California customers, on
 5   the basis that BBVA has violated and continues to violate Federal Reserve Regulation E,
 6   12 C.F.R. § 1005.1, et seq. (“Reg E” or “Regulation E”). Regulation E requires that
 7   before financial institutions may charge overdraft fees on one-time debit card and ATM
 8   transactions, they must provide a complete, accurate, clear, and easily understandable
 9   disclosure document of their overdraft services (opt-in disclosure agreement); they must
10   provide that disclosure as a stand-alone document not intertwined with other disclosures;
11   and they must obtain verifiable agreement (affirmative consent) of a customer’s
12   agreement to opt-in to the financial institution’s overdraft program.
13         2.     Specifically, in order to purportedly comply with the Regulation E
14   requirements, BBVA provides its customers with the Regulation E opt-in disclosure
15   agreement that describes the bank’s overdraft service as “What You Need to Know
16   About Overdrafts and Overdraft Fees” (emphasis in original). 1 BBVA’s Regulation E
17   opt-in disclosure agreement, however, provides customers with ambiguous and
18   misleading language to describe the circumstances in which BBVA will charge the
19   customer an overdraft fee. Specifically, the opt-in disclosure agreement does not disclose
20   that BBVA uses an internal artificial account balance to determine if a debit card or ATM
21   transaction will be considered overdrawn (i.e., “available balance”), instead of the official
22   and actual balance of the account. Not only does it not disclose the use of the available
23   balance to assess overdraft fees, it describes an overdraft using language that conveys
24   BBVA’s use of the actual balance instead of the artificial available balance to assess
25   overdraft fees.
26
27         1
            See document titled “What You Need to Know About Overdrafts and
28   Overdraft Fees” attached hereto as Exhibit A (emphasis in original), which, based on
     information and belief, reflects the text of BBVA’s Regulation E opt-in disclosure
     agreement.
                                                  -1-
     Class Action Complaint
     Case No.
      Case 3:20-cv-02368-L-AHG Document 1 Filed 12/04/20 PageID.3 Page 3 of 33




 1         3.     Because Regulation E does not permit banks to charge overdraft fees
 2   without affirmative consent based on a proper and accurate disclosure of its overdraft
 3   practices in its stand-alone opt-in disclosure agreement, BBVA’s assessment of all
 4   overdraft fees against customers for one-time debit card and ATM transactions has been
 5   and continues to be illegal. Further, BBVA’s continued use of an improper and non-
 6   conforming disclosure agreement to “opt-in” new customers to its overdraft service is
 7   illegal under Regulation E.
 8         4.     Regulation E itself provides a cause of action for failing to abide by its
 9   disclosure requirements. BBVA’s violations are also actionable under California’s
10   Unfair Competition Law, California Business & Professions Code § 17200. Plaintiff thus
11   seeks the return of improperly charged overdraft fees within the statute of limitations
12   period and a public injunction enjoining Defendant from harming the general public by
13   continuing to obtain new customers’ “consent” to assess overdraft fees by using an opt-in
14   disclosure agreement that violates Regulation E. Plaintiff also seeks to enjoin BBVA
15   from assessing any further overdraft fees on Regulation E transactions until it obtains the
16   consent of current customers using a Regulation E-conforming opt-in disclosure
17   agreement.
18                            II   NATURE OF THE ACTION
19         5.     All allegations herein are based upon information and belief except those
20   allegations pertaining to Plaintiff or counsel. Allegations pertaining to Plaintiff or
21   counsel are based upon, inter alia, Plaintiff’s or counsel’s personal knowledge, as well as
22   Plaintiff’s or counsel’s own investigation. Furthermore, each allegation alleged herein
23   either has evidentiary support or is likely to have evidentiary support, after a reasonable
24   opportunity for additional investigation or discovery.
25         6.     Plaintiff has brought this class and representative action to assert claims in
26   his own right, as the class representative of all other persons similarly situated, and in his
27   capacity as a private attorney general on behalf of the members of the general public.
28   Regulation E requires BBVA to obtain informed consent, by way of a written stand-alone

                                                   -2-
     Class Action Complaint
     Case No.
       Case 3:20-cv-02368-L-AHG Document 1 Filed 12/04/20 PageID.4 Page 4 of 33




 1   document that fully and accurately describes in an easily understandable way its overdraft
 2   services, before charging accountholders an overdraft fee on one-time debit card and
 3   ATM transactions. Because of the substantial harm to customers of significant overdraft
 4   fees on relatively small debit card and ATM transactions, Regulation E requires financial
 5   institutions to put all pertinent overdraft information in one clear and easily understood
 6   document. Financial institutions are not permitted to circumvent this requirement by
 7   referencing, or relying on, their account agreements, disclosures, or marketing materials.
 8   Regulation E expressly requires a financial institution to include all the relevant terms of
 9   its overdraft program within the four corners of the document, creating a separate
10   agreement with accountholders regarding overdraft policies.
11          7.     BBVA does not meet this requirement. It uses an opt-in disclosure
12   agreement that misleadingly and/or ambiguously describes the circumstances in which
13   BBVA charges an overdraft fee on a paid transaction. Specifically, BBVA defines an
14   overdraft in its opt-in disclosure agreement as occurring when the customer does “not
15   have enough money in [the customer’s] account, but the transaction is paid anyway.” But
16   BBVA’s automated decision to assess overdraft fees is not based on whether there is
17   enough money in the actual account balance to pay the transaction. Instead, BBVA
18   calculates account balances for overdraft purposes using an artificially reduced
19   calculation created by BBVA’s own internal bookkeeping called the “available balance,”
20   which deducts any money it unilaterally decides should be held for future transactions.
21   When these future holds are accounted for, the calculation often results in a negative
22   “available balance” existing only on paper, even though there is actually money in the
23   account to cover a transaction without a negative account balance at the time of payment
24   and posting. While that practice is unfair on its face, the disclosure of the practice is at
25   issue, not the practice itself.
26          8.     Accordingly, BBVA’s opt-in disclosure agreement not only fails to
27   accurately disclose to customers which balance is used to assess an overdraft fee (which
28   failing to disclose in a clear and understandable way is all that is required for a Reg E

                                                   -3-
     Class Action Complaint
     Case No.
       Case 3:20-cv-02368-L-AHG Document 1 Filed 12/04/20 PageID.5 Page 5 of 33




 1   violation), it suggests that its overdraft policies apply an accountholder’s actual balance
 2   when determining whether to charge an overdraft fee, when it actually uses a different,
 3   artificially lower balance.
 4         9.     BBVA’s use of the artificially reduced account balance instead of the actual
 5   account balance to determine whether to assess overdraft fees is material. Based on
 6   analysis with other financial institutions, it is likely BBVA assessed overdraft fees on 10-
 7   20% more Regulation E overdraft transactions than would otherwise be the case if it used
 8   the actual balance to determine if an account was overdrawn.
 9         10.    Plaintiff has been harmed by BBVA’s Regulation E violation. He was
10   opted-in to the disclosure agreement using the ambiguous, inaccurate and misleading
11   description of BBVA’s overdraft practices, and has been assessed overdraft fees on Reg
12   E transactions (including at least one transaction that would not have received an
13   overdraft fee using the actual balance, but was assessed an overdraft fee using the
14   available balance) that were not permitted because BBVA had earlier obtained Plaintiff’s
15   “consent” using a noncompliant Reg E opt-in disclosure agreement. This action seeks
16   statutory damages under Regulation E, restitution, and injunctive relief due to, inter alia,
17   BBVA’s policy and practice of obtaining “affirmative consent” using a noncompliant
18   opt-in disclosure agreement, unlawfully assessing and unilaterally collecting overdraft
19   fees as set forth herein.
20                                    III    PARTIES
21         11.    Plaintiff Jack Eisenberg is a resident of San Diego County, and a BBVA
22   accountholder at all relevant times.
23         12.    Based on information and belief, Defendant BBVA is a bank with its
24   headquarters and principal place of business in Birmingham, Alabama. BBVA also
25   maintains several branches throughout Southern California and, specifically, the Southern
26   District of California.
27         13.    Without limitation, defendants DOES 1 through 5, include agents, partners,
28   joint ventures, subsidiaries, and/or affiliates of Defendant and, upon information and

                                                  -4-
     Class Action Complaint
     Case No.
      Case 3:20-cv-02368-L-AHG Document 1 Filed 12/04/20 PageID.6 Page 6 of 33




 1   belief, also own and/or operate Defendant’s branch locations. As used herein, where
 2   appropriate, the term “Defendant” is also inclusive of Defendants DOES 1 through 5.
 3         14.    Plaintiff is unaware of the true names of Defendants DOES 1 through 5.
 4   Defendants DOES 1 through 5 are thus sued by fictitious names, and the pleadings will
 5   be amended as necessary to obtain relief against Defendants DOES 1 through 5 when the
 6   true names are ascertained, or as permitted by law or the Court.
 7         15.    There exists, and at all times herein mentioned existed, a unity of interest
 8   and ownership between the named defendants (including DOES) such that any corporate
 9   individuality and separateness between the named defendants has ceased, and that the
10   named defendants are alter egos in that they effectively operate as a single enterprise, or
11   are mere instrumentalities of one another.
12         16.    At all material times herein, each defendant was the agent, servant, co-
13   conspirator, and/or employer of each of the remaining defendants; acted within the
14   purpose, scope, and course of said agency, service, conspiracy, and/or employment and
15   with the express and/or implied knowledge, permission, and consent of the remaining
16   defendants; and ratified and approved the acts of the other defendants. However, each of
17   these allegations are deemed alternative theories whenever not doing so would result in a
18   contradiction with the other allegations.
19         17.    Whenever reference is made in this Complaint to any act, deed, or conduct
20   of Defendant, the allegation means that Defendant engaged in the act, deed, or conduct
21   by or through one or more of its officers, directors, agents, employees, or representatives
22   who was actively engaged in the management, direction, control, or transaction of
23   Defendant’s ordinary business and affairs.
24         18.    As to the conduct alleged herein, each act was authorized, ratified, or
25   directed by Defendant’s officers, directors, or managing agents.
26                            IV   JURISDICTION AND VENUE
27         19.    This Court has subject matter jurisdiction over this case under 28 U.S.C. §
28   1331, 15 U.S.C. § 1693m, and 28 U.S.C. § 1367(a).

                                                  -5-
     Class Action Complaint
     Case No.
      Case 3:20-cv-02368-L-AHG Document 1 Filed 12/04/20 PageID.7 Page 7 of 33




 1         20.    Venue is proper in this District because BBVA transacts business, Plaintiff
 2   and similarly situated persons entered contracts with BBVA, and BBVA executed the
 3   unlawful policies and practices which are the subject of this action, in this District.
 4                                 V     BACKGROUND
 5   A.    Defendant BBVA
 6         21.    BBVA is a state-chartered bank headquartered in Birmingham, Alabama
 7   with approximately 650 branches nationwide. As of December 2019, BBVA reported
 8   that it had nearly 10,000 employees and held approximately $92.7 billion in assets on
 9   behalf of its customers. Defendant also reported holding 3,126,460 non-retirement
10   deposit accounts (which include checking accounts) with a total balance of $74,273,134.
11   Further, in 2019 alone, BBVA collected approximately $127,824,000 in consumer
12   service charges on accounts intended primarily for individuals with personal, household
13   or family use.
14         22.    One of the main services Defendant offers is checking accounts. A checking
15   account balance can increase or be credited in a variety of ways, including automatic
16   payroll deposits; electronic deposits; incoming transfers; deposits at a branch; and
17   deposits at ATM machines. Debits decreasing the amount in a checking account can be
18   made by using a debit card for purchases of goods and services (point of sale purchases)
19   that can be one-time purchases or recurring automatic purchases; through withdrawal of
20   money at an ATM; or by electronic purchases. Additionally, some of the other ways to
21   debit the account include writing checks; issuing electronic checks; scheduling
22   Automated Clearing House (ACH) transactions (which can include recurring automatic
23   payments or one-time payments); transferring funds; and other types of transactions that
24   debit from a checking account.
25         23.    In connection with its processing of debit transactions (debit card, ATM,
26   check, ACH, and other similar transactions), Defendant assesses overdraft fees (a fee for
27   paying an overdrawn item) and non-sufficient funds (“NSF”) fees (a fee for a declined,
28

                                                   -6-
     Class Action Complaint
     Case No.
      Case 3:20-cv-02368-L-AHG Document 1 Filed 12/04/20 PageID.8 Page 8 of 33




 1   unpaid returned item) to accounts when it claims to have determined that an account has
 2   been overdrawn.
 3         24.      The underlying principle for charging overdraft fees is that when a financial
 4   institution pays a transaction by advancing its own funds to cover the accountholder’s
 5   insufficient funds, it may charge a contracted and/or disclosed fee, provided that
 6   charging the fee is not prohibited by some legal regulation. The fee Defendant charges
 7   here constitutes very expensive credit that harms the poorest customers and creates
 8   substantial profit. According to a 2014 Consumer Financial Protection Bureau (“CFPB”)
 9   study:2
10         • Overdraft and NSF fees constitute the majority of the total checking account
11               fees that customers incur.
12         • The transactions leading to overdrafts are often quite small. In the case of debit
13               card transactions, the median amount of the transaction that leads to an
14               overdraft fee is $24.
15         • The average overdraft fee for bigger banks is $34 and $31 for smaller banks and
16               credit unions.
17   Accordingly, as highlighted in the CFPB Press Release related to this study:
18
                    Put in lending terms, if a consumer borrowed $24 for three days
19                  and paid the median overdraft of $34, such a loan would carry
                    a 17,000 percent annual percentage rate (APR).
20
     (Emphasis added) 3
21
           25.      Overdraft and NSF fees constitute a primary revenue generator for banks
22
     and credit unions. According to one banking industry market research company, Moebs
23
24
25
26         2
            https://files.consumerfinance.gov/f/201407_cfpb_report_data-
     point_overdrafts.pdf (last visited Nov. 10, 2020).
27
28
           3
             CFPB, CFPB Finds Small Debit Purchases Lead to Expensive Overdraft Charges
     (7/31/2014) https://www.consumerfinance.gov/about-us/newsroom/cfpb-finds-small-
     debit-purchases-lead-to-expensive-overdraft-charges/ (last visited Nov. 10, 2020).
                                                   -7-
     Class Action Complaint
     Case No.
       Case 3:20-cv-02368-L-AHG Document 1 Filed 12/04/20 PageID.9 Page 9 of 33




 1   Services, banks and credit unions in 2018 alone generated an estimated $34.5 billion on
 2   overdraft fees. 4
 3          26.    Defendant’s financial filings and practices reveal that it has followed these
 4   trends to the letter. Defendant charges an overdraft/NSF fee of $32.00 per item, and if an
 5   account remains overdrawn by more than $1.00 for seven days, Defendant assesses $23
 6   more in extended overdraft fees up to a purported maximum of four. Even if Defendant
 7   had been properly charging overdraft fees, the $32.00 overdraft fee bears no relation to
 8   the financial institution’s minute risk of loss or cost for administering overdraft services.
 9   But the fee’s practical effect is to charge those who pay it an interest rate with an APR in
10   the thousands.
11          27.    Accordingly, the overdraft fee is a punitive fee rather than a service fee,
12   which makes it even more unfair because most account overdrafts are accidental and
13   involve a small amount of money in relation to the fee. A 2012 study found that more
14   than 90% of customers who were assessed overdraft fees overdrew their accounts by
15   mistake. 5 In a 2014 study, more than 60% of the transactions that resulted in a large
16   overdraft fee were for less than $50. 6 More than 50% of those assessed overdraft fees do
17   not recall opting into an overdraft program, (id. at p. 5), and more than two-thirds of
18   customers would have preferred the financial institution decline their transaction rather
19   than being charged a very large fee. (Id. at p. 10.)
20          28.    Finally, the financial impact of these fees falls on the most vulnerable among
21   the banking population with the least ability to absorb the overdraft fees. Younger,
22
23          4
              Moebs Services, Overdraft Revenue Inches Up in 2018 (March 27, 2019),
     http://www.moebs.com/Portals/0/pdf/Articles/Overdraft%20Revenue%20Inches%20Up
24   %20in%202018%200032719-1.pdf?ver=2019-03-27-115625-283 (last visited Nov. 10,
     2020).
25          5
              Pew Charitable Trust Report, Overdraft America: Confusion and Concerns about
     Bank Practices, at p. 4 (May 2012), https://www.pewtrusts.org/-
26   /media/legacy/uploadedfiles/pcs_assets/2012/sciboverdraft20america1pdf.pdf (last
     visited Nov. 10, 2020).
27          6
              Pew Charitable Trust Report, Overdrawn, at p. 8 (June 2014),
28   https://www.pewtrusts.org/-
     /media/assets/2014/06/26/safe_checking_overdraft_survey_report.pdf (last visited Nov.
     10, 2020).
                                                   -8-
     Class Action Complaint
     Case No.
     Case 3:20-cv-02368-L-AHG Document 1 Filed 12/04/20 PageID.10 Page 10 of 33




 1   lower-income, and non-white accountholders are among those most likely to be assessed
 2   overdraft fees. Id. at p. 3. A 25-year-old is 133% more likely to pay an overdraft penalty
 3   fee than a 65-year-old. Id. More than 50% of the customers assessed overdraft fees
 4   earned under $40,000 per year. Id. at p. 4. And non-whites are 83% more likely to pay
 5   an overdraft fee than whites. Id. at p. 3.
 6   B.    Plaintiff
 7         29.    Plaintiff Jack Eisenberg is a resident of the state of California and a
 8   customer of Defendant. Plaintiff has held an account with BBVA at all times relevant to
 9   the allegations and opted into BBVA’s overdraft program for his debit card and ATM
10   transactions. As will be established using BBVA’s own records, Plaintiff has been
11   assessed numerous improper fees on debit card and ATM transactions. By way of
12   example, on March 5, 2020, Plaintiff was assessed a $32 overdraft fee on a $15.13 non-
13   recurring debit card transaction even though Plaintiff had a positive account balance and
14   had money in the account to pay the transaction. Based on information and belief,
15   Defendant was not required to advance any of its own funds to cover the transaction, and
16   Plaintiff was only assessed an overdraft fee because of BBVA’s use of the available
17   balance instead of the actual balance to determine if the account was overdrawn. The
18   extent of improper charges assessed on Plaintiff and other California customers will be
19   determined in the course of discovery using Defendant’s records.
20   C.    Regulation E
21         30.    For many years, banks and credit unions have offered overdraft services to
22   their accountholders. Historically, the fees generated by these services were relatively
23   low, particularly when methods of payment were limited to cash, check, and credit card.
24   But the rise of debit card transactions replacing cash for smaller transactions—especially
25   for younger customers who carried lower balances—provided an opportunity for
26   financial institutions to increase the number of transactions in a checking account that
27   could potentially be considered overdraft transactions, and for which the financial
28   institution could assess a hefty overdraft fee. The increase in these types of transactions

                                                  -9-
     Class Action Complaint
     Case No.
     Case 3:20-cv-02368-L-AHG Document 1 Filed 12/04/20 PageID.11 Page 11 of 33




 1   was timed perfectly for financial institutions, which faced falling revenue as a result of
 2   lower overall interest rates and the rise of competitive innovations such as no-fee
 3   checking accounts. Financial institutions thus recognized in overdraft fees a new and
 4   increasing revenue stream.
 5         31.    As a result, the overdraft process became one of the primary sources of
 6   revenue for financial depository institutions—banks and credit unions—both large and
 7   small. As such, financial institutions became eager to provide overdraft services to
 8   consumers because not only do overdrafts generate revenue, they do so with little risk.
 9   When an overdraft is covered, it is on average repaid in three days, meaning that the
10   financial institution advances small sums of money for no more than a day or two.
11         32.    Using common understanding bolstered by disclosures by BBVA, an
12   overdraft occurs when two conditions are satisfied. First, the accountholder initiates a
13   transaction that will result in the money in the account falling below zero if the financial
14   institution makes payment on the transaction. Second, the financial institution pays the
15   transaction by advancing its own funds to cover the shortfall. An overdraft, therefore, is
16   an extension of credit. The financial institution advancing the funds, allows the
17   accountholder to continue paying transactions even when the account has no money in it,
18   or the account has insufficient funds to cover the amount of the withdrawal. 7 The
19   financial institution uses its own money to pay the transaction, on the assumption that the
20   accountholder will eventually cover the shortfall.
21         33.    Before the Federal Reserve adopted Regulation E, many financial
22   institutions unilaterally adopted internal “overdraft payment” plans. Consumers would
23   initiate transactions that financial institutions would identify as “overdrafts,” then the
24   financial institution would go ahead and cover the overdraft while charging the standard
25   overdraft fee. Under such programs, consumers were charged a substantial fee—on
26   average higher than the debit card transaction triggering the overdraft itself—without
27
28         7
              For a thorough description of the mechanics of an “overdraft,” see
     https://www.investopedia.com/terms/o/overdraft.osp (last visited Nov. 10, 2020).
                                                  -10-
     Class Action Complaint
     Case No.
     Case 3:20-cv-02368-L-AHG Document 1 Filed 12/04/20 PageID.12 Page 12 of 33




 1   ever having made any choice as to whether they wanted such transactions approved or
 2   instead declined and providing the opportunity to select another form of payment rather
 3   than turning the $4 cup of coffee at Starbucks into a $40 cup of coffee.
 4         34.    The Federal Reserve, which has regulatory oversight over financial
 5   institutions, recognized that banks and credit unions had strong incentives to adopt these
 6   punitive overdraft programs. Banks and credit unions could rely on charging high fees
 7   for very little service and almost no risk on thousands of transactions per day, giving
 8   consumers no choice in the matter if they wanted to have a bank account at all. It is for
 9   these reasons that in 2009, the Federal Reserve Board amended Regulation E to require
10   financial institutions to obtain affirmative consent (or so-called “opt in”) from
11   accountholders for overdraft coverage on ATM and non-recurring “point of sale” debit
12   card transactions. After Regulation E’s adoption, a financial institution could only
13   lawfully charge an overdraft fee on one-time debit card purchases and ATM withdrawals
14   if the consumer opted into the financial institution’s overdraft program. Otherwise, the
15   bank or credit union could either cover the overdraft without charging a fee or, simply
16   direct the transaction to be denied at the point of sale. Further, without the opt-in, there
17   could be no NSF fee incurred because the denial of the transaction meant no transaction
18   had taken place, and thus no transaction to return unpaid.
19         35.    With the creation of the CFPB, it subsequently undertook the study
20   referenced above regarding financial institutions’ overdraft programs and whether they
21   were satisfying consumer needs. Unsurprisingly, the CFPB found that overdraft
22   programs had a series of problems. The most pressing problem was that overdraft
23   services were costly and damaging to accountholders. The percentage of accounts
24   experiencing at least one overdraft (or NSF) transaction in 2011 was 27%, and the
25   average amount of overdraft and NSF-related fees paid by accounts that paid fees was
26   $225. The CFPB further estimated that the banking industry may have collected
27   anywhere from $12.6 to $32 billion in consumer NSF and overdraft fees in 2011,
28   depending on what assumptions the analyst used in calculating the percentage of reported

                                                  -11-
     Class Action Complaint
     Case No.
     Case 3:20-cv-02368-L-AHG Document 1 Filed 12/04/20 PageID.13 Page 13 of 33




 1   fee income should be attributed to overdrafts. The CFPB also noted that there were
 2   numerous “variations in overdraft-related practices and policies,” all of which could
 3   “affect when a transaction might overdraw a consumer’s account and whether or not the
 4   consumer would be charged a fee.” 8
 5         36.    Given the state of overdraft programs prior to Regulation E, it is easy to
 6   understand why the Federal Reserve was concerned about protecting consumers from
 7   financial institutions unilaterally imposing high fees. Banks and credit unions in this
 8   scenario had significant advantages over consumers when it came to imposing overdraft
 9   policies. By defaulting to charging fees for point-of-sale transactions, banks and credit
10   unions created for themselves a virtual no-lose scenario—advance small amounts of
11   funds (average $24) for a small period of time (average 3 days), then charge a large fee
12   (average $34) that is unrelated to the amount of money advanced on behalf of the
13   customer, resulting in a APR of thousands of percent interest (using averages - 17,000%
14   APR), all while assuming very little risk because only a very small percentage of the
15   overdraft customers failed to repay the overdraft.
16         37.    Because of this, Regulation E does not merely require a financial institution
17   to obtain an opt-in disclosure agreement before charging fees for transactions that result
18   in overdrafts. It also provides that the opt-in disclosure agreement must satisfy certain
19   requirements to be valid. The agreement must be a stand-alone document, not combined
20   with other forms, disclosures, or contracts provided by the financial institution. It must
21   also accurately disclose to the accountholder the institution’s overdraft charge policies.
22   The accountholder’s choices must be presented in a “clear and readily understandable
23   manner.” 12 C.F.R. § 1005.4(a)(1). The financial institution must ultimately establish
24   that the accountholder has opted-in to overdraft coverage either through a written
25   agreement, or through a confirmation letter to the customer confirming opt-in if the opt-in
26
27         8
            The Federal Reserve has previously noted that “improvements in the disclosures
28   provided to consumers could aid them in understanding the costs associated with
     overdrawing their accounts and promote better account management.” 69 Fed. Reg.
     31761 (June 7, 2004).
                                                 -12-
     Class Action Complaint
     Case No.
     Case 3:20-cv-02368-L-AHG Document 1 Filed 12/04/20 PageID.14 Page 14 of 33




 1   has taken place by telephone or computer after being provided a compliant opt-in
 2   disclosure agreement.
 3         38.    In the wake of Regulation E, some financial institutions simply decided to
 4   forego charging overdraft fees on non-recurring debit card and ATM transactions. These
 5   include large banks such as Bank of America, and smaller banks such as One West Bank,
 6   First Republic Bank, and Mechanics Bank. However, most financial institutions
 7   continued to maintain overdraft services on one-time debit card and ATM withdrawals.
 8   As such, these banks and credit unions must satisfy Regulation E’s requirements in order
 9   to obtain compliant affirmative consent from their accountholders before charging
10   overdraft fees on eligible transactions.
11         39.    But charging these exorbitant penalty fees for the bank or credit union’s
12   small advance of funds to cover overdrafts was not where it stopped. Many financial
13   institutions began manipulating the process as to when they would consider a transaction
14   an overdraft to further increase the profit generated by their overdraft programs. They
15   charged overdraft fees no longer just when the financial institution actually advanced
16   money on behalf of the customer, but assessed overdraft fees on transactions when they
17   paid the transaction with the customers’ money. That is, the financial institution
18   unilaterally decided the account was overdrawn not by the actual lack of funds in the
19   account, but by whether the money in the account minus holds the financial institution
20   unilaterally decided was for future events was enough to cover an ATM or one-time debit
21   transaction when these transactions came in for payment at some future date.
22         40.    Most banks and credit unions calculate two account balances related to their
23   accounting of a customer checking account. “Actual balance,” “ledger balance,” or
24   “current balance” are all terms used to describe the actual amount of the accountholder’s
25   money in the account at any particular time. In contrast, “available balance” is a term the
26   financial industry recognizes as a balance reduced from the actual account balance by the
27   amount the bank or credit union has either held from deposits or held from the account
28

                                                 -13-
     Class Action Complaint
     Case No.
     Case 3:20-cv-02368-L-AHG Document 1 Filed 12/04/20 PageID.15 Page 15 of 33




 1   because of authorized debit transactions that have not yet come in (and may never come
 2   in) for payment. 9
 3         41.    Although financial institutions calculate two balances, the
 4   actual/ledger/current balance of the money in the account is the official balance of the
 5   account. It is used when financial institutions report deposits to regulators, when they
 6   pay interest on an account, and when they report the amount of money in the account in
 7   monthly statements to the customer—the official record of the account.
 8         42.    While there is no regulation barring any financial institution from deciding
 9   whether it will assess overdraft or NSF fees based on the actual balance or the “available
10   balance” for overdraft assessment purposes, per Regulation E, the terms of the overdraft
11   program must be clearly and accurately disclosed. Whether the financial institution uses
12   the actual money in the account or an internal artificial available balance to assess
13   overdraft fees, is information the customer needs to understand the overdraft program.
14         43.    Many financial institutions use the “available balance” for overdraft
15   assessment purposes as it is consistent with these institutions’ self-interest because the
16   available balance is always the same or lower, by definition, than the actual balance. The
17   actual balance includes all money in the account. The available balance, on the other
18   hand, always subtracts any holds placed on the funds in the account that may affect the
19   money in the account in the future. It never adds funds to the account. To be clear, even
20   when a financial institution has put a hold on funds in an account, the funds remain in the
21   account. The financial institution’s “hold” is merely an internal characterization the bank
22   or credit union uses to categorize some of the money. All of the accountholder’s money
23   remains in the account, even the money Defendant has defined as “held.” The fact that
24   the money has a “hold” on it does not mean it has been removed from the account.
25
26
27         9
              Some financial institutions use a third balance called the collected balance, which
28   is also an internal calculated balance that is the actual account balance minus only deposit
     holds, and does not include debit holds.
                                                  -14-
     Class Action Complaint
     Case No.
     Case 3:20-cv-02368-L-AHG Document 1 Filed 12/04/20 PageID.16 Page 16 of 33




 1         44.    The difference between which of the two balances a financial institution may
 2   use to calculate overdraft transactions is material to both the financial institution and
 3   accountholders. Prior investigation in similar lawsuits demonstrates that financial
 4   institutions using the available balance, instead of actual balance, increase the number of
 5   transactions that are assessed overdraft fees approximately 10-20%. What happens in
 6   those 10-20% of transactions is that sufficient funds are in the account to pay the
 7   transaction and therefore the bank or credit union has not advanced any funds to the
 8   customer. At all times, the financial institution uses the customer’s own money to pay
 9   the transaction, which really means there has never been an overdraft at all—yet the
10   financial institution charges an overdraft fee on the transaction anyway.
11         45.    A hypothetical demonstrates what the financial institution is doing under
12   these circumstances. Suppose that an individual has $1,000. The individual intends to
13   use $800 of this amount to pay rent. The individual then intends to use the other $200 to
14   make his monthly car payment. But before the rent and car payment come due, the
15   individual receives a $40 water bill which informs that the bill must be paid immediately,
16   or water service will be cut off. The individual now takes $40 from the money he has
17   earmarked for his car payment to pay the water bill. This individual has not spent more
18   money that he has on hand—but he does need to find an additional $40 before the car
19   payment comes due. And if the individual does find the additional $40 before paying the
20   car payment, there will never be a problem. If he falls short, he may choose to proceed
21   with the transaction anyway, for example, by writing a check for the car payment when
22   he does not have funds to cover the bill. He would then create a potential “overdraft” of
23   his funds for the car payment, but not the rent payment and the water bill.
24         46.    The same pattern holds for financial institutions that calculate overdrafts
25   using the actual (or ledger or current) balance of an account. Suppose the same
26   individual put the $1,000 in his checking account under similar circumstances on the 27th
27   of the month. That day, he also authorizes his $800 rent to be paid on the first of the next
28   month, and his $200 car payment to be paid on the third of the next month. The

                                                  -15-
     Class Action Complaint
     Case No.
     Case 3:20-cv-02368-L-AHG Document 1 Filed 12/04/20 PageID.17 Page 17 of 33




 1   individual then realizes that the $40 payment on his water bill must be paid that day—the
 2   27th of the month—or he will incur a fee. He approves the water bill payment, and it
 3   posts immediately. Then, a few days later, he transfers an additional $40 into the account
 4   which is enough to offset the water bill payment before the initial $800 rent and $200 car
 5   payments post and clear the account. All three payments are made with the individual’s
 6   own account funds. The financial institution never uses its own funds as an advance, and
 7   there is no “overdraft” of the account because the balance always remains positive.
 8   However, even if the customer does not transfer the $40, it is only the car payment which
 9   posts last that is paid without sufficient money in the account to cover it. Thus, there is
10   only one transaction (i.e., the car payment) eligible for an overdraft fee.
11         47.    A financial institution that uses the “available balance” method of
12   calculating overdrafts would come to a different conclusion. Because the available
13   balance subtracts from the account the amount of money that the financial institution is
14   “holding” for other pending transactions, the financial institution considers the money set
15   aside and unavailable, even though it is still in the account. This means that after the
16   $800 and $200 transactions are scheduled, the “available balance” of the account is $0
17   even though $1,000 still remains in the account. Under these circumstances, when the
18   individual makes the additional $40 payment and it posts first, the “available balance” is
19   negative and the accountholder is charged an overdraft fee—even though the original
20   $1,000 is still in the account. And what is worse, even if the accountholder deposits $40
21   in the account before the original $800 and $200 payments post and clear, he is still
22   subject to the overdraft fee for the $40 transaction even though the financial institution
23   never “covered” any portion of the payment with its own funds. Finally, what is worse
24   still, if the customer does not make a deposit to cover the overdraft, the customer will be
25   assessed an overdraft fee for all three transactions. Thus, using the available balance,
26   although the financial institution only has to advance its own funds for one transaction
27   (i.e., the car payment), the financial institution will assess three overdraft fees tripling its
28   profits from the same transactions.

                                                   -16-
     Class Action Complaint
     Case No.
     Case 3:20-cv-02368-L-AHG Document 1 Filed 12/04/20 PageID.18 Page 18 of 33




 1         48.    Financial institutions have been put on notice by regulators, banking
 2   associations, their insurance companies and risk management departments, and from
 3   observing litigation and settlements that the practice of using the available balance
 4   instead of the actual amount of money in the account (i.e., the actual, ledger, or current
 5   balance) to calculate overdrafts without clear disclosure of that practice likely violates
 6   Reg E and state consumer laws. For instance, the FDIC stated in 2019:
 7
                  Institutions’ processing systems utilize an “available balance”
 8                method or a “ledger balance” method to assess overdraft fees.
                  The FDIC identified issues regarding certain overdraft
 9                programs that used an available balance method to determine
                  when overdraft fees could be assessed. Specifically, FDIC
10                examiners observed potentially unfair or deceptive practices
                  when institutions using an available balance method assessed
11                more overdraft fees than were appropriate based on the
                  consumer’s actual spending or when institutions did not
12                adequately describe how the10available balance method works in
                  connection with overdrafts.
13
14   The CFPB provided in its Winter 2015 Supervisory Highlights, that:
15
                  A ledger-balance method factors in only settled transactions in
16                calculating an account’s balance; an available-balance method
                  calculates an account’s balance based on electronic transactions
17                that the institutions have authorized (and therefore are obligated
                  to pay) but not yet settled, along with settled transactions. An
18                available balance also reflects holds on deposits that have not
                  yet cleared. Examiners observed that in some instances,
19                transactions that would not have resulted in an overdraft (or an
                  overdraft fee) under a ledger-balance method did result in an
20                overdraft (and an overdraft fee) under an available-balance
                  method. At one or more financial institutions, examiners noted
21                that these changes to the balance calculation method used were
                  not disclosed at all, or were not sufficiently disclosed, resulting
22                in customers being misled as to the circumstances under which
                  overdraft fees would be assessed. Because these misleading
23                practices could be material to a reasonable consumer’s     decision
                  making and actions, they were found to be deceptive. 11
24
25
26
27        10
             https://www.fdic.gov/regulations/examinations/consumercomplsupervisoryhighlig
28   hts.pdf (last visited Nov. 10, 2020).
          11
             https://files.consumerfinance.gov/f/201503_cfpb_supervisory-highlights-winter-
     2015.pdf, p. 8 (last visited Nov. 10, 2020).
                                                  -17-
     Class Action Complaint
     Case No.
     Case 3:20-cv-02368-L-AHG Document 1 Filed 12/04/20 PageID.19 Page 19 of 33




 1         49.    Under Regulation E, the financial institution may decide which balance it
 2   chooses to use for overdraft fees on one-time debit card and ATM transactions, but it is
 3   also very clear that it must disclose this practice accurately, clearly and in a way that is
 4   easily understood. As the Regulation E opt-in disclosure agreement must include this
 5   information in a stand-alone document, the use of available balance must be stated in the
 6   opt-in disclosure agreement to conform to Regulation E and permit the financial
 7   institution from charging that customer overdraft fees on one-time debit card and ATM
 8   transactions. Either inaccurately or failing to describe the use of available balance as part
 9   of its overdraft practice violates the plain language of Regulation E.
10   D.    BBVA’s Regulation E Practices
11         50.    BBVA opted customers into its overdraft practices using an opt-in disclosure
12   agreement titled, “What You Need to Know About Overdrafts and Overdraft Fees.”
13   (Ex. A.) A reasonable consumer reading a disclosure agreement requiring a signature or
14   acknowledgement, and which relates to overdrafts and overdraft fees and represents in
15   bold language that it contains information the customer needs to know about overdrafts
16   and overdraft fees, would rely on the opt-in disclosure agreement without supplementing
17   that knowledge with reference to other marketing materials and or account agreement
18   language relating to overdrafts.
19         51.    The opt-in disclosure agreement explained that an overdraft “occurs when
20   you do not have enough money in your account to cover a transaction, but the transaction
21   is paid anyway.” The agreement makes no reference to “available” balance or any
22   description of how BBVA’s internal hold policies affect the balance. The opt-in
23   disclosure agreement instead only explains that an overdraft occurs when there is not
24   enough “money in [the] account” and BBVA covers the transaction with its own funds.
25         52.    By defining overdrafts in this way, it is reasonable and expected for
26   accountholders to understand that BBVA uses the actual balance and money in the
27   account to calculate whether an overdraft has occurred. Many courts have already found
28   that this exact same language is at least ambiguous as to whether it means the actual

                                                  -18-
     Class Action Complaint
     Case No.
     Case 3:20-cv-02368-L-AHG Document 1 Filed 12/04/20 PageID.20 Page 20 of 33




 1   balance or available balance is used in determining overdraft fees. 12 By using ambiguous
 2   language to describe what constitutes an overdraft, BBVA has failed to provide a clear
 3   and easily understandable description of its overdraft services in its opt-in disclosure
 4   agreement as Regulation E demands.
 5         53.    Many financial institutions that use the available balance to calculate
 6   overdrafts have specifically addressed the practice in their opt-in disclosure agreements.
 7   San Diego County Credit Union, for example, defines an “overdraft” as when “the
 8   available balance in your account is nonsufficient to cover a transaction at the time that
 9   the transaction posts to your account, but we pay it anyway.” Synovus Bank defines an
10   overdraft similarly to BBVA, but adds the additional caveat that it “authorize[s] and
11   pay[s] transactions using the Available Balance in [the] account,” and then specifically
12   defines the Available Balance. TD Bank’s opt-in disclosure agreement states as follows:
13   “An overdraft occurs when your available balance is not sufficient to cover a transaction,
14   but we pay it anyway. Your available balance is reduced by any ‘pending’ debit card
15   transactions (purchases and ATM withdrawals) and includes any deposited funds that
16   have been made available pursuant to our Funds Availability Policy.” Similarly,
17   Communication Federal Credit Union’s opt-in disclosure agreement states, “[a]n
18
19
20
           12
               Tims v. LGE Cmty. Credit Union, 935 F.3d 1228, 1237-38; 1243-45 (11th Cir.
     2019); Bettencourt v. Jeanne D’Arc Credit Union, 370 F. Supp. 3d 258, 261-66 (D. Mass.
21   2019); Pinkston-Poling v. Advia Credit Union, 227 F. Supp. 3d 848, 855-57 (W.D. Mich.
     2016); Walbridge v. Northeast Credit Union, 299 F. Supp. 3d 338, 343-46; 348 (D.N.H.
22   2018) (holding that terms such as “enough money,” “insufficient funds,” “nonsufficient
     funds,” “available funds,” “insufficient available funds,” and “account balance” were
23   ambiguous such that the Reg E claim was not dismissed ); Smith v. Bank of Hawaii, No.
     16-00513 JMS-RLP, 2017 WL 3597522, at *6–8 (D. Haw. Apr. 13, 2017) (“sporadic”
24   use of terms such as “available” funds or balances insufficiently explained to consumer
     when overdraft fee could be charged and ambiguous use of terms in opt-in agreement
25   constituted a proper allegation of a Reg E violation); Walker v. People’s United Bank,
     305 F. Supp. 3d 365, 375-76 (D. Conn. 2018) (holding that allegations were sufficient to
26   state a cause of action for violation of Reg E where opt-in form failed to provide
     customers with a valid description of overdraft program); Ramirez v. Baxter Credit
27   Union, No. 16-CV-03765-SI, 2017 WL 1064991, at *4-8 (N.D. Cal. Mar. 21, 2017);
28   Gunter v. United Fed. Credit Union, No. 315CV00483MMDWGC, 2016 WL 3457009,
     at *3-4 (D. Nev. June 22, 2016).
                                                 -19-
     Class Action Complaint
     Case No.
     Case 3:20-cv-02368-L-AHG Document 1 Filed 12/04/20 PageID.21 Page 21 of 33




 1   overdraft occurs when you do not have enough money in your account to cover a
 2   transaction, or the transaction exceeds your available balance, but we pay it anyway.
 3   ‘Available Balance’ is your account balance less any holds placed on your account.”
 4         54.    In addition, many financial institutions that use the actual balance to
 5   determine whether an account is in overdraft (meaning it looks strictly at the amount of
 6   funds in an account), as does, e.g., MidFlorida Credit Union, use the same language as
 7   BBVA to reference the actual balance, not the available balance. See
 8   https://www.midflorida.com/terms-and-conditions/overdraft-agreement/ (last visited Nov.
 9   10, 2020) (explaining that the language “[a]n overdraft occurs when you do not have
10   enough money in your account to cover a transactions, but MIDFLORIDA pays it
11   anyway” refers to the “[a]ctual balance.” Thus, if there is sufficient money in the account
12   to cover a transaction—even if the money is subject to a hold for pending transactions—
13   then the financial institution will not charge an overdraft fee.
14         55.    Here, BBVA’s failure to accurately, clearly, and in an easily understandable
15   way identify the balance BBVA uses to assess overdraft fees in the stand-alone opt-in
16   disclosure agreement resulted in its failure to obtain the appropriate affirmative consent
17   necessary to opt customers into its overdraft program. BBVA has and continues to
18   charge customers overdraft fees for non-recurring debit card and ATM transactions in
19   violation of Regulation E. Further, BBVA continues to “opt-in” new checking account
20   customers into its overdraft program using its improper opt-in disclosure agreement.
21                   VI       FACTUAL ALLEGATIONS AGAINST DEFENDANT
22         56.    At all relevant times, BBVA used the “available balance,” and not the actual
23   account balance or the formerly used collective balance, to determine whether to assess
24   overdraft fees on one-time debit card and ATM transactions.
25         57.    At all relevant times, BBVA knew or should have known, that in order to
26   legally charge its customers overdraft fees, it was required to first obtain affirmative
27   consent from the customer using a Regulation E compliant stand-alone opt-in disclosure.
28   Regulation E compliance requires, at a minimum, that a financial institution accurately

                                                  -20-
     Class Action Complaint
     Case No.
     Case 3:20-cv-02368-L-AHG Document 1 Filed 12/04/20 PageID.22 Page 22 of 33




 1   disclose all material parts of its overdraft program and policies in the opt-in disclosure
 2   agreement in clear and easily understood language before obtaining consent from a
 3   customer to “opt in” to those programs.
 4         58.       At all relevant times, BBVA used an identical opt-in disclosure agreement
 5   with Plaintiff and all putative class members that defined an overdraft as occurring “when
 6   you do not have enough money in your account to cover a transaction, but the transaction
 7   is paid anyway.”
 8         59.       This definition of overdraft would disclose and be interpreted by reasonable
 9   customers to mean as follows: (1) “not enough money in your account” means the Actual
10   balance/Current Balance/Ledger Balance in the account; (2) to “cover a transaction”
11   means that the overdraft decision is made at time of posting and payment; and (3) “the
12   transaction is paid anyway” means that Defendant has advanced or loaned the customer
13   money to pay the transaction. However, as BBVA determines overdraft fees based on the
14   “available balance” that factors in credit and debit holds, approximately 10-20% of
15   overdraft fees are assessed on transactions when there was money in the account to cover
16   the transaction at the time it was posted and paid, and BBVA did not advance or loan the
17   customer any money to pay the transaction.
18         60.       The opt-in disclosure agreement did not accurately and in a clear and easily
19   understandable way describe what constitutes an overdraft and under what circumstances
20   the customer would be assessed an overdraft fee, and as such the opt-in disclosure
21   agreement did not comply with Regulation E’s requirements.
22         61.       Because BBVA uses an opt-in disclosure agreement that does not accurately
23   describe its overdraft practices and thus is not compliant with Regulation E, BBVA is not
24   permitted to charge customers overdraft fees on one-time debit card and ATM
25   transactions.
26         62.       At all relevant times, BBVA knew it was using the available balance to
27   assess overdraft fees, and further knew or should have known that as a stand-alone
28   document, its opt-in disclosure agreement was not providing an accurate, clear and easily

                                                   -21-
     Class Action Complaint
     Case No.
     Case 3:20-cv-02368-L-AHG Document 1 Filed 12/04/20 PageID.23 Page 23 of 33




 1   understandable definition of an overdraft when it identified an overdraft as “when you do
 2   not have enough money in your account to cover a transaction, but the transaction is paid
 3   anyway.”
 4          63.      At all relevant times, BBVA charged Plaintiff and the putative class
 5   overdraft fees on one-time debit card and ATM transactions even though it had not
 6   complied with Regulation E to first obtain customers’ affirmative consent using a
 7   Regulation E compliant opt-in disclosure agreement before it charged these fees.
 8          64.      Based on information and belief, BBVA continues to “opt-in” to its
 9   overdraft program customers using a non-compliant opt-in disclosure agreement, and
10   then charges those customers overdraft fees on one-time debit card and ATM
11   transactions.
12          65.      Based on information and belief, BBVA continues to charge existing
13   customers overdraft fees on one-time debit card and ATM transactions who had “opted-
14   in” using that same non-compliant opt-in disclosure agreement.
15                                 VII   CLASS ACTION ALLEGATIONS
16          66.      The preceding allegations are incorporated by reference and re-alleged as if
17   fully set forth herein.
18          67.      Plaintiff brings this case, and each of the respective causes of action, as a
19   class and representative action.
20          68.      The “Class” is composed of one of the following:
21          The Regulation E Class:
22                   All California customers of Defendant who have or have had
                     accounts with Defendant who were assessed an overdraft fee on
23                   a one-time debit card or ATM transaction beginning one-year
                     preceding the filing of this complaint and ending on the date the
24                   Class is certified. Following discovery, this definition will be
                     amended as appropriate.
25
            The UCL, Section 17200 Class:
26
                     All California customers of Defendant who have or have had
27                   accounts with Defendant who were assessed an overdraft fee on
                     a one-time debit card or ATM transaction beginning four-years
28                   preceding the filing of this complaint and ending on the date the
                     Class is certified. Following discovery, this definition will be
                                                    -22-
     Class Action Complaint
     Case No.
     Case 3:20-cv-02368-L-AHG Document 1 Filed 12/04/20 PageID.24 Page 24 of 33




 1                amended as appropriate.
 2         69.    Excluded from the Classes are: 1) any entity in which Defendant has a
 3   controlling interest; 2) officers or directors of Defendant; 3) this Court and any of its
 4   employees assigned to work on the case; and 4) all employees of the law firms
 5   representing Plaintiff and the Class Members.
 6         70.    This action has been brought and may be properly maintained on behalf of
 7   each member of the Class pursuant to Fed. R. Civ. P. 23(a), (b)(2), and (b)(3).
 8         71.    Numerosity – The members of the Class (“Class Members”) are so
 9   numerous that joinder of all Class Members would be impracticable. While the exact
10   number of Class Members is presently unknown to Plaintiff, and can only be determined
11   through appropriate discovery, Plaintiff believes based on the percentage of customers
12   that are harmed by these practices with banks and credit unions with similar practices,
13   that the Class is likely to include thousands of customers.
14         72.    Upon information and belief, Defendant has databases, and/or other
15   documentation, of its customers’ transactions and account enrollment. These databases
16   and/or documents can be analyzed by an expert to ascertain which of Defendant’s
17   customers has been harmed by its practices and thus qualify as a Class Member. Further,
18   the Class definitions identify groups of unnamed plaintiffs by describing a set of common
19   characteristics sufficient to allow a member of that group to identify himself or herself as
20   having a right to recover. Other than by direct notice through mail or email, alternative
21   proper and sufficient notice of this action may be provided to the Class Members through
22   notice published in newspapers or other publications.
23         73.    Commonality – This action involves common questions of law and fact.
24   The questions of law and fact common to both Plaintiff and the Class Members include,
25   but are not limited to, the following:
26                •      Whether Defendant used the available balance for making a
27                       determination of whether to assess overdraft fees on one-time debit
28                       card and ATM transactions;

                                                  -23-
     Class Action Complaint
     Case No.
     Case 3:20-cv-02368-L-AHG Document 1 Filed 12/04/20 PageID.25 Page 25 of 33




 1                 •      Whether the opt-in disclosure agreement Defendant used to opt-in
 2                        Class Members violated the mandate of Regulation E that the opt-in
 3                        disclosure agreement must accurately, clearly, and in an easily
 4                        understandable way describe the overdraft services of Defendant;
 5                 •      Whether Defendant breached Regulation E when it assessed overdraft
 6                        fees on one-time debit card and ATM transactions against Class
 7                        Members;
 8                 •      Whether Defendant’s conduct in violating Regulation E also violated
 9                        the Section 17200; and
10                •      Whether Defendant continues to violate Regulation E and Section
11                       17200 by opting in customers and the public using an opt-in
12                       disclosure agreement that violates Regulation E and continuing to
13                       assess customers overdraft fees on one-time debit card and ATM
14                       transactions based on an opt-in disclosure agreement that violates
15                       Regulation E.
16          74.    Typicality – Plaintiff’s claims are typical of all Class Members. The
17   evidence and the legal theories regarding Defendant’s alleged wrongful conduct
18   committed against Plaintiff and all of the Class Members are substantially the same
19   because the opt-in disclosure agreement used to opt-in Plaintiff is the same as the opt-in
20   disclosure agreement used by Defendant to opt-in the Class Members and the general
21   public. Further, Plaintiff and the Class Members have each been assessed overdraft fees
22   on one-time debit card and ATM transactions. Accordingly, in pursuing his own self-
23   interest in litigating his claims, Plaintiff will also serve the interests of the other Class
24   Members and the general public.
25          75.    Adequacy – Plaintiff will fairly and adequately protect the interests of the
26   Class Members. Plaintiff has retained competent counsel experienced in class action
27   litigation, and specifically financial institution overdraft class action cases to ensure such
28   protection. There are no material conflicts between the claims of the representative

                                                    -24-
     Class Action Complaint
     Case No.
     Case 3:20-cv-02368-L-AHG Document 1 Filed 12/04/20 PageID.26 Page 26 of 33




 1   Plaintiff and the members of the Class that would make class certification inappropriate.
 2   Plaintiff and counsel intend to prosecute this action vigorously.
 3         76.    Predominance and Superiority – The matter is properly maintained as a
 4   class action because the common questions of law or fact identified herein and to be
 5   identified through discovery predominate over questions that may affect only individual
 6   Class Members. Further, the class action is superior to all other available methods for the
 7   fair and efficient adjudication of this matter. Because the injuries suffered by the
 8   individual Class Members are relatively small compared to the cost of the litigation, the
 9   expense and burden of individual litigation would make it virtually impossible for
10   Plaintiff and Class Members to individually seek redress for Defendant’s wrongful
11   conduct. Even if any individual person or group(s) of Class Members could afford
12   individual litigation, it would be unduly burdensome to the courts in which the individual
13   litigation would proceed. The class action device is preferable to individual litigation
14   because it provides the benefits of unitary adjudication, economies of scale, and
15   comprehensive adjudication by a single court. In contrast, the prosecution of separate
16   actions by individual Class Members would create a risk of inconsistent or varying
17   adjudications with respect to individual Class Members that would establish incompatible
18   standards of conduct for the party (or parties) opposing the Class and would lead to
19   repetitious trials of the numerous common questions of fact and law. Plaintiff knows of
20   no difficulty that will be encountered in the management of this litigation that would
21   preclude its maintenance as a class action. As a result, a class action is superior to other
22   available methods for the fair and efficient adjudication of this controversy. Absent a
23   class action, Plaintiff and the Class Members will continue to suffer losses, thereby
24   allowing Defendant’s violations of law to proceed without remedy and allowing
25   Defendant to retain the proceeds of its ill-gotten gains.
26         77.    Plaintiff does not believe that any other Class Members’ interests in
27   individually controlling a separate action are significant, in that Plaintiff has
28   demonstrated above that his claims are typical of the other Class Members and that he

                                                  -25-
     Class Action Complaint
     Case No.
     Case 3:20-cv-02368-L-AHG Document 1 Filed 12/04/20 PageID.27 Page 27 of 33




 1   will adequately represent the Class. This particular forum is desirable for this litigation
 2   because Plaintiff’s claims arise from activities that occurred largely therein. Plaintiff
 3   does not foresee significant difficulties in managing the class action in that the major
 4   issues in dispute are susceptible to class proof.
 5         78.    Plaintiff anticipates the issuance of notice, setting forth the subject and
 6   nature of the instant action, to the proposed Class Members. Upon information and
 7   belief, Defendant’s own business records and/or electronic media can be utilized for the
 8   contemplated notices. To the extent that any further notices may be required, Plaintiff
 9   anticipates using additional media and/or mailings.
10         79.    This matter is properly maintained as a class action pursuant to Fed. R. Civ.
11   P. 23 in that without class certification and determination of declaratory, injunctive,
12   statutory and other legal questions within the class format, prosecution of separate actions
13   by individual members of the Class will create the risk of:
14                •      inconsistent or varying adjudications with respect to individual
15                       members of the Class which would establish incompatible standards
16                       of conduct for the parties opposing the Class; or
17                •      adjudication with respect to individual members of the Class would,
18                       as a practical matter, be dispositive of the interests of the other
19                       members not parties to the adjudication or substantially impair or
20                       impede their ability to protect their interests.
21   Common questions of law and fact exist as to the members of the Class and predominate
22   over any questions affecting only individual members, and a class action is superior to
23   other available methods of the fair and efficient adjudication of the controversy,
24   including consideration of:
25                •      the interests of the members of the Class in individually controlling
26                       the prosecution or defense of separate actions;
27                •      the extent and nature of any litigation concerning the controversy
28                       already commenced by or against members of the Class;

                                                  -26-
     Class Action Complaint
     Case No.
     Case 3:20-cv-02368-L-AHG Document 1 Filed 12/04/20 PageID.28 Page 28 of 33




 1                 •      the desirability or undesirability of concentrating the litigation of the
 2                        claims in the particular forum; and the difficulties likely to be
 3                        encountered in the management of a class action.
 4          80.    Defendant has acted or refused to act on grounds generally applicable to the
 5   class, thereby making appropriate final declaratory and injunctive relief with respect to
 6   the class as a whole under Federal Rule of Civil Procedure 23(b)(2). Moreover, on
 7   information and belief, Plaintiff alleges that Defendant’s use of a non-compliant
 8   Regulation E opt-in disclosure agreement is substantially likely to continue in the future
 9   if an injunction is not entered.
10                                  FIRST CAUSE OF ACTION
11                                      (Violation of Regulation E)
12          81.    The preceding allegations are incorporated by reference and re-alleged as if
13   fully set forth herein.
14          82.    By charging overdraft fees on ATM and non-recurring debit card
15   transactions, Defendant violated Regulation E, 12 C.F.R. §§ 1005, et seq., whose
16   “primary objective” is “the protection of individual consumers,” 12 C.F.R. § 1005.1(b),
17   and which “carries out the purposes of the Electronic Fund Transfer Act, 15 U.S.C. §§
18   1693, et seq., the ‘EFTA,’” 12 C.F.R. § 1005.1(b)).
19          83.    Specifically, the charges violated what is known as the “Opt In Rule” of
20   Regulation E. 12 C.F.R. § 1005.17. The Opt In Rule states: “a financial institution . . .
21   shall not assess a fee or charge . . . pursuant to the institution’s overdraft service, unless
22   the institution: (i) [p]rovides the consumer with a notice in writing [the opt-in notice] . . .
23   describing the institution’s overdraft service” and (ii) “[p]rovides a reasonable
24   opportunity for the consumer to affirmatively consent” to enter into the overdraft
25   program. Id. (emphasis added). The notice “shall be clear and readily understandable.”
26   12 C.F.R. § 1005.4(a)(1). To comply with the affirmative consent requirement, a
27   financial institution must provide a segregated description of its overdraft practices that is
28   accurate, non-misleading and truthful and that conforms to 12 C.F.R. § 1005.17 prior to

                                                   -27-
     Class Action Complaint
     Case No.
     Case 3:20-cv-02368-L-AHG Document 1 Filed 12/04/20 PageID.29 Page 29 of 33




 1   the opt-in, and must provide a reasonable opportunity to opt-in after receiving the
 2   description. The affirmative consent must be provided in a way mandated by 12 C.F.R. §
 3   1005.17, and the financial institution must provide confirmation of the opt-in in a manner
 4   that conforms to 12 C.F.R. § 1005.17. Furthermore, choosing not to “opt-in” cannot
 5   adversely affect any other feature of the account.
 6          84.    The intent and purpose of this opt-in disclosure agreement is to “assist
 7   customers in understanding how overdraft services provided by their institutions operate .
 8   . . by explaining the institution’s overdraft service . . . in a clear and readily
 9   understandable way”—as stated in the Official Staff Commentary, 74 Fed. Reg. 59033,
10   59035, 59037, 5940, 5948, which is “the CFPB’s official interpretation of its own
11   regulation,” “warrants deference from the courts unless ‘demonstrably irrational,’” and
12   should therefore be treated as “a definitive interpretation” of Regulation E. Strubel v.
13   Capital One Bank (USA), 179 F. Supp. 3d 320, 324 (S.D.N.Y. 2016) (quoting Chase
14   Bank USA v. McCoy, 562 U.S. 195, 211 (2011)) (so holding for the CFPB’s Official Staff
15   Commentary for the Truth In Lending Act’s Reg Z).
16          85.    Defendant failed to comply with Regulation E, 12 C.F.R. § 1005.17, which
17   requires affirmative consent before a financial institution may assess overdraft fees
18   against customers’ accounts through an overdraft program for ATM withdrawals and
19   non-recurring debit card transactions. Defendant has failed to comply with the 12 C.F.R.
20   § 1005.17 opt-in requirements, including failing to provide its customers in a “clear and
21   readily understandable way” a valid description of the overdraft program which meets the
22   strictures of 12 C.F.R. § 1005.17. Defendant has selected an opt-in method that fails to
23   satisfy 12 C.F.R. § 1005.17 because, inter alia, it states in the non-conforming disclosure
24   agreement that an overdraft occurs when there is not enough money in the account to
25   cover a transaction but Defendant pays it anyway. But, in fact, Defendant assesses
26   overdraft fees even when there is enough money in the account to pay for the transaction
27   and Defendant needs to advance no funds at all. This is accomplished by using the
28   internal bookkeeping available balance to assess overdraft fees, rather than the actual and

                                                    -28-
     Class Action Complaint
     Case No.
     Case 3:20-cv-02368-L-AHG Document 1 Filed 12/04/20 PageID.30 Page 30 of 33




 1   official balance of the account. Defendant failed to use language to describe the
 2   overdraft service that identified that it was using the available balance to assess overdraft
 3   fees, which meant that in a significant percentage of the transactions that were the subject
 4   of the overdraft fee, there was money in the account to cover the transaction and
 5   Defendant did not have to advance any money – yet Defendant assessed an overdraft fee
 6   anyway.
 7          86.    As a result of violating Regulation E’s prohibition against assessing
 8   overdraft fees on ATM and non-recurring debit card transactions without obtaining valid
 9   affirmative consent to do so, Defendant was not legally permitted to assess any overdraft
10   fees on one-time debit card or ATM transactions, and it has harmed Plaintiff and the
11   Class Members by assessing overdraft fees on one-time debit card and ATM transactions.
12          87.    As the result of Defendant’s violations of Regulation E, 12 C.F.R. § 1005, et
13   seq., Plaintiff and members of the Class are entitled to statutory damages, as well as
14   attorneys’ fees and costs of suit, pursuant to 15 U.S.C. § 1693m.
15                                SECOND CAUSE OF ACTION
16     (Violation of California Unfair Competition Law, Business & Professions Code
17                                     Section 17200, et seq.)
18          88.    The preceding allegations are incorporated by reference and re-alleged as if
19   fully set forth herein.
20          89.    Defendant’s conduct described herein violates California’s Unfair
21   Competition Law (the “UCL”), codified at Business and Professions Code section 17200,
22   et seq. The UCL prohibits, and provides civil remedies for, unfair competition. Its
23   purpose is to protect both consumers and competitors by promoting fair competition in
24   commercial markets for goods and services. In service of that purpose, the Legislature
25   framed the UCL’s substantive provisions in broad, sweeping language. By defining
26   unfair competition to include any “any unlawful, unfair or fraudulent business act or
27   practice,” the UCL permits violations of other laws to serve as the basis of an
28

                                                  -29-
     Class Action Complaint
     Case No.
     Case 3:20-cv-02368-L-AHG Document 1 Filed 12/04/20 PageID.31 Page 31 of 33




 1   independently actionable unfair competition claim, and sweeps within its scope acts and
 2   practices not specifically proscribed by any other law.
 3          90.    The UCL expressly provides for injunctive relief, and contains provisions
 4   denoting its public purpose. A claim for injunctive relief under the UCL is brought by a
 5   plaintiff acting in the capacity of a private attorney general. Although the private litigant
 6   controls the litigation of an unfair competition claim, he or she is not entitled to recover
 7   compensatory damages for his or her own benefit, but only disgorgement of profits made
 8   by the defendant through unfair competition in violation of the statutory scheme, or
 9   restitution to victims of the unfair competition.
10          91.    As further alleged herein, Defendant’s conduct violates the UCL’s
11   “unlawful” prong because that conduct violates public policy and/or the text of
12   Regulation E. Defendant’s conduct was not motivated by any legitimate business or
13   economic need or rationale. The harm and adverse impact of Defendant’s conduct on
14   members of the general public was neither outweighed nor justified by any legitimate
15   reasons, justifications, or motives. The harm to Plaintiff and Class Members arising from
16   Defendant’s unlawful practices relating to the imposition of the improper fees outweighs
17   the utility, if any, of those practices.
18          92.    Defendant’s unlawful business practices as alleged herein are immoral,
19   unethical, oppressive, unscrupulous, unconscionable, and/or substantially injurious to
20   Plaintiff and Class Members, and the general public. Defendant’s conduct was
21   substantially injurious to Plaintiff and the Class Members as they have been forced to pay
22   millions of dollars in improper fees, collectively.
23          93.    Moreover, as described herein, Defendant’s conduct also violates the UCL’s
24   “unfairness” prong.
25          94.    As a direct and proximate result of Defendant’s violations of the UCL,
26   Plaintiff and Class Members have been assessed improper and illegal overdraft fees and
27   those funds removed from their account, and Defendant has received, or will receive,
28

                                                  -30-
     Class Action Complaint
     Case No.
     Case 3:20-cv-02368-L-AHG Document 1 Filed 12/04/20 PageID.32 Page 32 of 33




 1   income, profits, and other benefits, which it would not have received if it had not engaged
 2   in the violations of Section 17200 described in this Complaint.
 3         95.     Further, absent injunctive relief forcing Defendant to disgorge itself of its ill-
 4   gotten gains and public injunctive relief prohibiting Defendant from misrepresenting and
 5   omitting material information concerning its overdraft fee policy at issue in this action in
 6   the future and requiring Defendant to immediately stop charging illegal overdraft fees
 7   unless and until it re-opts-in current customers using a Regulation E complaint opt-in
 8   disclosure agreement, Plaintiff and other existing accountholders, and the general public,
 9   will suffer from and be exposed to Defendant’s conduct violative of the UCL.
10         96.     Plaintiff requests that he be awarded all other relief as may be available by
11   law, pursuant to California Business & Professions Code § 17203, including an order of
12   this court compelling Defendants to cease all future unlawful and unfair business
13   practices related to its overdraft practices.
14                             VIII PRAYER FOR RELIEF
15         WHEREFORE, Plaintiff and the Class pray for judgment as follows:
16                 a.    for an order certifying this action as a class action;
17                 b.    for an order requiring Defendants to disgorge, restore, and return all
18         monies wrongfully obtained together with interest calculated at the maximum legal
19         rate;
20                 c.    for statutory damages;
21                 d.    for civil penalties;
22                 e.    for an order enjoining the continued wrongful conduct alleged herein;
23                 f.    for costs;
24                 g.    for pre-judgment and post-judgment interest as provided by law;
25                 h.    for attorneys’ fees under the Electronic Fund Transfer Act, the
26         common fund doctrine, and all other applicable law; and
27                 i.    for such other relief as the Court deems just and proper.
28

                                                     -31-
     Class Action Complaint
     Case No.
     Case 3:20-cv-02368-L-AHG Document 1 Filed 12/04/20 PageID.33 Page 33 of 33




 1   Dated: December 4, 2020               Respectfully Submitted,
 2                                         /s/ David C. Wright
 3                                         Richard D. McCune (State Bar No. 132124)
                                           rdm@mccunewright.com
 4                                         David C. Wright (State Bar No. 177468)
                                           dcw@mccunewright.com
 5                                         MCCUNE WRIGHT AREVALO, LLP
                                           3281 E. Guasti Road, Suite 100
 6                                         Ontario, California 91761
                                           Telephone: (909) 557-1250
 7                                         Facsimile: (909) 557 1275
 8                                         Emily J. Kirk (IL Bar No. 6275282)*
                                           ejk@mccunewright.com
 9                                         McCUNE WRIGHT AREVALO, LLP
                                           231 N. Main Street, Suite 20
10                                         Edwardsville, IL 62025
                                           Telephone: (618) 307-6116
11                                         Facsimile: (618) 307-6161
12                                         Attorneys for Plaintiff Jack Eisenberg
                                           and the Putative Class
13
                                 DEMAND FOR JURY TRIAL
14
           Plaintiff and the Class Members demand a trial by jury on all issues so triable.
15
     Dated: December 4, 2020               Respectfully Submitted,
16
17                                         /s/ David C. Wright
                                           Richard D. McCune (State Bar No. 132124)
18                                         rdm@mccunewright.com
                                           David C. Wright (State Bar No. 177468)
19                                         dcw@mccunewright.com
                                           MCCUNE WRIGHT AREVALO, LLP
20                                         3281 E. Guasti Road, Suite 100
                                           Ontario, California 91761
21                                         Telephone: (909) 557-1250
                                           Facsimile: (909) 557 1275
22
                                           Emily J. Kirk (IL Bar No. 6275282)*
23                                         ejk@mccunewright.com
                                           McCUNE WRIGHT AREVALO, LLP
24                                         231 N. Main Street, Suite 20
                                           Edwardsville, IL 62025
25                                         Telephone: (618) 307-6116
                                           Facsimile: (618) 307-6161
26
                                           Attorneys for Plaintiff Jack Eisenberg
27                                         and the Putative Class
28                                         *Pro Hac Vice application to be submitted

                                                -32-
     Class Action Complaint
     Case No.
